

115 S1718 IS: 75th Anniversary of the End of World War II Commemorative Coin Act
U.S. Senate
2017-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1718IN THE SENATE OF THE UNITED STATESAugust 2, 2017Mr. Kennedy (for himself, Mr. Nelson, Mr. Inhofe, Mr. Rubio, Mr. Cassidy, and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo authorize the minting of a coin in honor of the 75th anniversary of the end of World War II, and
			 for other purposes.
	
		1.Short
 titleThis Act may be cited as the 75th Anniversary of the End of World War II Commemorative Coin Act.
 2.FindingsCongress finds that— (1)the United States entered World War II as a result of the surprise Japanese attack against our fleet at Pearl Harbor, Hawaii, on December 7, 1941, which killed 2,403 people of the United States;
 (2)the United States joined the wartime Allied cause against the militarist, fascist, and racist dictatorships of Germany, Japan, and Italy (the Axis), fighting for President Franklin D. Roosevelt's Four Freedoms (freedom of speech, of worship, from want, and from fear);
 (3)the United States placed no more than 16,000,000 of its citizens into uniform in the course of the struggle, enduring a string of early defeats, recovering to conduct a total war on land, sea, and air, and eventually establishing total dominance over its enemies;
 (4)the war took the lives of 405,399 United States military personnel, fellow citizens who made the supreme sacrifice in a perilous moment in the history of the United States, giving their lives for the cause of democracy and peace;
 (5)the conflict led to a comprehensive transformation of the home front from a civilian economy dedicated to peacetime production into the mightiest engine of military might in human history (labeled the Arsenal of Democracy), demanding the participation of the entire citizenry and thus leading to increased opportunities for racial minorities and women;
 (6)the war ended on September 2, 1945, after the unconditional surrender of Nazi Germany, Fascist Italy, and Imperial Japan, and a total victory for the United States and the Allies;
 (7)Allied victory in World War II transformed the United States into the leader of the free world, a community of countries dedicated to democratic principles and to resisting all forms of tyranny, including authoritarian, militarist, or communist, and an international order founded on open societies, liberal economies, and the peaceful resolution of disputes;
 (8)participation in the wartime struggle emboldened women, African Americans and other previously marginalized groups to seek equal rights, encouraged the growth of the civil rights movement, and thus contributed to the development of a more perfect union, guaranteeing freedom, justice, and equality for all;
 (9)the generation of United States citizens who fought World War II is passing away with the march of time, and that therefore the urgent need to give honor to those who served is all the more critical; and
 (10)the period from May 8, 2020, to September 2, 2020, will mark the 75th anniversary of the end of the involvement of the United States in World War II and the surrender of Nazi Germany and Imperial Japan, respectively.
			3.Coin
			 specifications
 (a)$5 gold coinsThe Secretary of the Treasury (in this Act referred to as the Secretary) shall mint and issue not more than 50,000 $5 coins in commemoration of the 75th anniversary of the end of World War II, each of which shall—
 (1)weigh 8.359 grams;
 (2)have a diameter of 0.850 inches; and
 (3)contain not less than 90 percent gold.
 (b)$1 silver coinsThe Secretary shall mint and issue not more than 500,000 $1 coins in commemoration of the 75th Anniversary of the end of World War II, each of which shall—
 (1)weigh 26.73 grams; (2)have a diameter of 1.500 inches; and
 (3)contain not less than 90 percent silver. (c)Half dollar clad coinsThe Secretary shall mint and issue not more than 750,000 half dollar clad coins in commemoration of the 75th Anniversary of the end of World War II, each of which shall—
 (1)weigh 11.34 grams; (2)have a diameter of 1.205 inches; and
 (3)be minted to the specifications for half dollar coins contained in section 5112 (b) of title 31, United States Code.
				(d)Legal
 tenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code.
			(e)Numismatic
 itemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items.
			4.Design of
			 coins
			(a)In
 generalThe design of the coins minted under this Act shall be emblematic of the great sacrifices made by millions of people of the United States 75 years ago to bring a victorious end to World War II.
			(b)Designation and
 inscriptionsOn each coin minted under this Act, there shall be—
 (1)a designation of the value of the coin;
 (2)an inscription of the year 2020; and
 (3)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum.
				(c)Design
 On each coin minted under this Act, there shall be a representation of the World War II Victory Medal, awarded to all 16 million United States military personnel who served from December 7, 1941, to December 31, 1946.
 (d)SelectionThe design for the coins minted under this Act shall be—
 (1)selected by the Secretary, after consultation with The National WWII Museum and the Commission of Fine Arts; and
 (2)reviewed by the Citizens of Coinage Advisory Committee. 5.Issuance of coins (a)Quality of coinsCoins minted under this Act shall be issued in uncirculated and proof qualities.
			(b)Mint
 facilityOnly 1 facility of the United States Mint may be used to strike any particular quality of the coins minted under this Act.
			(c)Period for
 issuanceThe Secretary may issue coins under this Act only during the period beginning on January 1, 2020, and ending on December 31, 2020.
			6.Sale of
			 coins
			(a)Sale
 priceThe coins issued under this Act shall be sold by Secretary at a price equal to the sum of—
 (1)the face value of the coins;
 (2)the surcharge provided in section 7 with respect to such coins; and
 (3)the cost of designing and issuing the coins (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping).
				(b)Bulk
 salesThe Secretary shall make bulk sales of the coins issued under this Act at a reasonable discount.
			(c)Prepaid
			 orders
				(1)In
 generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of such coins.
 (2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount.
				7.Surcharges
			(a)In
 generalAll sales of coins issued under this Act shall include a surcharge as follows: (1)A surcharge of $35 per coin for the $5 coin.
 (2)A surcharge of $10 per coin for the $1 coin. (3)A surcharge of $5 per coin for the half dollar coin.
 (4)A surcharge of $50 per coin for the $1 coin described under section 3(d). (b)DistributionSubject to section 5134(f) of title 31, United States Code, all surcharges received by the Secretary from the sale of coins issued under this Act shall be paid to the congressionally designated The National WWII Museum Inc. to fund its educational mission of telling the story of the United States experience in World War II.
 (c)AuditsThe Comptroller General of the United States shall have the right to examine such books, records, documents, and other data of The National WWII Museum Inc. as may be related to the expenditures of amounts paid under subsection (b).
 (d)LimitationNotwithstanding subsection (a), no surcharge may be included with respect to the issuance under this Act of any coin during a calendar year if, as of the time of such issuance, the issuance of such coin would result in the number of commemorative coin programs issued during such year to exceed the annual 2 commemorative coin programs issuance limitation under section 5112(m)(1) of title 31, United States Code (as in effect on the date of enactment of this Act). The Secretary may issue guidance to carry out this subsection.
 8.Financial assurancesThe Secretary shall take such actions as may be necessary to ensure that— (1)minting and issuing coins under this Act will not result in any net cost to the United States Government; and
 (2)no funds, including applicable surcharges, are disbursed to any recipient designated in section 7 until the total cost of designing and issuing all of the coins authorized by this Act (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping) is recovered by the United States Treasury, consistent with sections 5112(m) and 5134(f) of title 31, United States Code.